UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):November 10, 2010 JAVO BEVERAGE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 000-26897 48-1264292 (State or other jurisdiction of incorporation) (Commission File Number) I.R.S. Employer Identification Number 1311 Specialty Drive, Vista, CA (Address of principal executive office) (Zip Code) (760) 560-5286 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition.* On November 10, 2010, Javo Beverage Company, Inc. issued a press release containing the results of operations for the quarter ended September 30, 2010.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by this reference. Item 9.01Financial Statements and Exhibits.* (d) Exhibits. The following exhibit is being furnished herewith: Exhibit 99.1 Press Release, dated November 10, 2010 *The information furnished under Item 2.02 and Item 9.01 of this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any registration statement or other filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JAVO BEVERAGE COMPANY, INC. Date: November 10, 2010 By: /s/ Richard A. Gartrell Name: Richard A. Gartrell Title: Chief Financial Officer 2 Exhibit Index Exhibit Number Description Press release, dated November 10, 2010 3
